DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 5, 2021 has been entered.
Drawings
The drawings are still objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign mentioned in the description: 120.  Put another way, reference number 120 is in the Specification (for example, in ¶ [0024] and [0025]); however, while reference numbers 120A-120F are in the Figures, reference number 120 in not included in the Figures.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-11 and 13-20 are rejected under 35 USC 103 as being unpatentable over Schnatzmeyer et al. (US 6,286,596 B1) (“Schnatzmeyer”), alone.
Referring to claim 1: Schnatzmeyer teaches a method comprising:
generating a first flow rate signal within a wellbore 22, 26 by altering a flow rate of a first fluid 104 in the wellbore (Abstract; column 6, line 57 - column 7, line 2), wherein the first flow rate signal comprises at least two detectable characteristics (column 7, lines 54-59), wherein the at least two detectable characteristics comprise a change in the flow rate (column 2, lines 47-60; Fig. 5), and wherein the first fluid is a formation fluid received from a formation through which the wellbore extends;
detecting the first flow rate signal at a first downhole tool 100, 126 disposed within the wellbore; and

While Schnatzmeyer teaches monitoring production fluid over a given period of time (column 7, lines 24-30; FIG. 5) which more than likely means Schnatzmeyer teaches detecting a duration over which the flow rate remains changed, Schnatzmeyer  does not specifically teach the at least two detectable characteristics comprise a duration over which the flow rate remains changed.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Schnatzmeyer to have the at least two detectable characteristics comprise a duration over which the flow rate remains changed in order to be able to compare the fluid flow rate to future fluid flow rates to continue regulating the tool.
Referring to claim 13: Schnatzmeyer teaches a system comprising:
a well flow control configured to generate one or more flow rate signals (Abstract; column 6, line 57 - column 7, line 2) comprising at least two detectable characteristics (column 7, lines 54-59) in a wellbore 22, 26, wherein the at least two detectable characteristics comprise a change in the flow rate (column 2, lines 47-60; Fig. 5), wherein the one or more flow rate signals are associated with a formation fluid 104 received from a formation through which the wellbore extends; and
a downhole tool 100, 126 disposed in the wellbore comprising:
one or more actuators 176;
a sensor 140 configured to detect at least one of the one or more flow rate signals; and

While Schnatzmeyer teaches monitoring production fluid over a given period of time (column 7, lines 24-30; FIG. 5) which more than likely means Schnatzmeyer teaches detecting a duration over which the flow rate remains changed, Schnatzmeyer  does not specifically teach the at least two detectable characteristics comprise a duration over which the flow rate remains changed.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system taught by Schnatzmeyer to have the at least two detectable characteristics comprise a duration over which the flow rate remains changed in order to be able to compare the fluid flow rate to future fluid flow rates to continue regulating the tool.
Referring to claim 17: Schnatzmeyer teaches a system comprising:
a well flow control configured to generate one or more flow rate signals (Abstract; column 6, line 57 - column 7, line 2) comprising at least two detectable characteristics (column 7, lines 54-59) in a wellbore 22, 26, wherein the at least two detectable characteristics comprise a change in the flow rate (column 2, lines 47-60; Fig. 5), wherein the one or more flow rate signals are associated with a formation fluid 104 received from a formation through which the wellbore extends; and
a downhole tool 100, 126 disposed in the wellbore, wherein the downhole tool comprises:
one or more actuators 176;

a controller coupled to the sensor and the one or more actuators and the controller configured to actuate the downhole tool in response to at least one of the one or more flow rate signals (Abstract; column 6, line 57 - column 7, line 2).
Schnatzmeyer does not specifically teach a plurality of downhole tools disposed in the wellbore.  However, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  Further, it is well known in the art to treat or perform operations in various zones or regions in the wellbore or formation which would also require a plurality of downhole tools in order to save time, versus moving one tool to each zone.
Further, while Schnatzmeyer teaches monitoring production fluid over a given period of time (column 7, lines 24-30; FIG. 5) which more than likely means Schnatzmeyer teaches detecting a duration over which the flow rate remains changed, Schnatzmeyer  does not specifically teach the at least two detectable characteristics comprise a duration over which the flow rate remains changed.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system taught by Schnatzmeyer to have the at least two detectable characteristics comprise a duration over which the flow rate remains changed in order to be able to compare the fluid flow rate to future fluid flow rates to continue regulating the tool.
Referring to claim 2: Schnatzmeyer teaches generating a second flow rate signal within the wellbore by altering the flow rate of a second fluid 104 in the wellbore (column 7, lines 44-47);
detecting the second flow rate signal at the first downhole tool disposed within the wellbore; and
actuating the first downhole tool in response to detecting the second flow rate signal (Abstract; column 6, line 57 - column 7, line 2).
Schnatzmeyer does not specifically teach detecting the second flow rate signal at a second downhole tool.  However, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  Further, it is well known in the art to treat or perform operations in various zones or regions in the wellbore or formation which would also require a plurality of downhole tools in order to save time, versus moving one tool to different zones.
Referring to claims 3 and 4: Schnatzmeyer teaches the second flow rate signal is the same as the first flow rate signal (column 7, lines 31-47) and the first fluid 104 is the same as the second fluid 104.
Referring to claims 5, 16 and 20: Schnatzmeyer teaches each of the at least two detectable characteristics comprises one or more of an increase in flow rate, a decrease in flow rate (column 2, lines 47-60), a pulse, a delay, a dwell time, a duration time, being within a range of flow rates, remaining under a threshold flow rate, exceeding a threshold flow rate, dropping below a threshold flow rate, crossing a threshold flow rate a certain number of times, and a rise time.
Referring to claims 6, 7, 9 and 10: While Schnatzmeyer teaches sliding sleeves are known (column 7, lines 1-2), Schnatzmeyer does not specifically teach the first downhole tool 126 is a sliding sleeve tool.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first downhole tool taught by Schnatzmeyer to be a sliding sleeve tool, which would then mean Schnatzmeyer would teach actuating (column 4, lines 61-65) comprises changing the sliding sleeve tool from a closed configuration to an open configuration, since a wide variety of valves and tools are known and used downhole and such a modification would only require a simple substitution of one known element for another to obtain predictable results.  Further, Schnatzmeyer does not specifically teach the second downhole tool is a valve or a baffle, or a sliding sleeve tool.  However, since there is no criticality provided for only one type of second downhole tool, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the second tool taught by Schnatzmeyer to be a valve, a baffle, or a sliding sleeve tool as a matter of design choice.
Referring to claim 8: Schnatzmeyer teaches detecting the first flow rate signal at a valve 126 disposed within the wellbore and actuating the valve in response to detecting the first flow rate signal at the valve (Abstract).
Referring to claim 11: Schnatzmeyer teaches the first downhole tool 100 comprises one or more of a vibrational sensor, an acoustic sensor 162, a piezoceramic sensor, a resistive sensor, a Coriolis meter and a Doppler flow meter.
Referring to claims 14 and 18: Schnatzmeyer teaches a production string 30 disposed within the wellbore to which the (plurality of) downhole tool(s) is coupled.
Referring to claims 15 and 19: Schnatzmeyer teaches (each of the plurality of) the downhole tool(s) is selected from the group consisting of a sliding sleeve tool, a packer, and a valve 126.
Claim 12 is rejected under 35 USC 103 as being unpatentable over Schnatzmeyer and in view of MERRON et al. (US 2016/0177673 A1) (“Merron”).
Schnatzmeyer does not specifically teach suspending operation of the first downhole tool.  Merron teaches a method comprising actuating a first downhole tool in response to detecting a first signal [0023] and suspending operation of the first downhole tool for a period of time in response to detecting a second signal [0025].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Schnatzmeyer to include suspending operation of the first downhole tool as taught by Merron in order to have more control over the tool.
Response to Arguments
Applicant's arguments filed January 5, 2021 regarding the objections of the drawings have been fully considered.  Contrary to the remarks on page 6 that the office action did not include a drawing objection to element “120”, on page 2 of the Non-Final Office action mailed May 14, 2020 and also on page 2 of the Final Office action mailed September 15, 2020, the first three lines under the Drawings heading recite an objection to the drawings regarding element 120 (which is further explained above).
Applicant’s arguments, see page 6, filed January 5, 2020, with respect to the rejection(s) of claim(s) 1, 5, 11 and 13-16 under 35 USC 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A LOIKITH whose telephone number is (571)270-7822.  The examiner can normally be reached on M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/Catherine Loikith/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        


10 February 2021